Citation Nr: 1144773	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for progressive neurodegenerative disease due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1978 to April 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is diagnosed with an unknown neurologic/seizure disorder, which is alleged to have been caused by a head injury incurred during service.  Specifically, it has been alleged that while aboard the USS Bronstein sometime between September 1987 and December 1990, the Veteran was struck in the head by a hatch, which was accidentally released by an individual attempting to secure the hatch during the Veteran's ascent of a ladderwell.  The force of the blow knocked the Veteran unconscious and left a big gash and a permanent indentation on his head.  Both the Veteran's wife and a buddy of his who witnessed the incident in service have stated that the Veteran never went to the doctor, nor did he make any official report about the matter.  He simply cleaned the wound himself.  Later, he reportedly suffered from headaches and episodes of dizziness.  

Although not noted on any service physical examination report or on every subsequent report of medical history during the Veteran's lengthy period of active service, the Veteran did indicate on December 1998 and February 2000 reports of medical assessment that he hit his head on a ship board/water tight hatch and did not seek medical care for it.  In light of this information, the Board finds that it is at least as likely as not that the Veteran sustained the alleged head injury during service.

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence in the service treatment records of an unreported injury to the Veteran's head from a ship board/water tight hatch.  Although there is no evidence of any residual disability at any subsequent active service medical examination, the Veteran has a current diagnosis of an unknown seizure disorder/neurologic disorder.  Additionally, in a September 2007 letter, the Veteran's wife has quoted physicians at the Mayo Clinic and at other medical facilities regarding a connection between seizures and injury to the brain.  Therefore, the Board finds that a VA examination should be conducted in order to determine whether the Veteran's current progressive neurodegenerative disorder is etiologically related to the Veteran's service, to include the head injury from the ship board/water tight hatch.  

The Board notes that the Veteran's wife has indicated that the Veteran has received treatment at the Mayo Clinic, MeritCare, Mahnomen Heath Center Nursing Home, and with a neurologist (Dr. S) in Green Bay, Wisconsin.  Importantly, none of these treatment records are in the claims file.  As such, the RO should undertake every effort, with the Veteran's assistance, to obtain these outstanding treatment records and associate them with the claims file.

The Board also notes that after the January 2008 statement of the case was issued, additional medical evidence was received by facsimile without a waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  The evidence shows that the Veteran received Hospice treatment.  It also shows that he has an unspecified neurologic disorder which is behaving like Creutzfeldt-Jakob disease.  This pathologic diagnosis has not been confirmed, however.  The facsimile coversheet indicates that the Veteran may have been exposed to this disease while serving overseas, and that the Veteran was told that he could not donate blood.  Page four of the faxed document contains a list of destinations and disease risks for that destination.  

Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) specifically states that "[e]vidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  In this case, the Board finds that this additional evidence is not cumulative or redundant of the previous evidence of record and is pertinent to the claim on appeal.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.  Because the claim is already being remanded for the reasons discussed above, such additional evidence can be reviewed in the first instance by the AOJ on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting information regarding all private and VA treatment for his progressive neurodegenerative disorder.  Specifically, the letter should request that authorization and consent to release information forms be completed so that VA can obtain the Veteran's treatment records from the Mayo Clinic, MeritCare, Hospice, Mahnomen Heath Center Nursing Home, and from Dr. S., the neurologist in Green Bay, Wisconsin.  Then, undertake all appropriate action to obtain these outstanding treatment records.  If a negative response is received from any medical facility, that fact should be documented in the claims file.

2.  Next, schedule the Veteran for a VA examination by a physician with the appropriate expertise in order to determine the nature and etiology of his current progressive neurodegenerative disorder.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to any currently present seizure/neurologic/neurodegenerative disorder, as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability is etiologically related to service, to include the incident on the USS Bronstein when the Veteran was hit on the head by a ship board hatch and was knocked unconscious.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide a requested opinion the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



